DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Claim Status
Claims 1-20 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 13, “performing an optical measurement” is unclear and indefinite in the preamble. While “performing an optical measurement” is repeated as one of the steps int eh body of the claim, no detector or sensor is recited to perform the optical measurement. How is the optical measurement performed? With what structure is the optical measurement made? Please clarify.

Claims 14-19 are rejected by virtue of being dependent on a base claim.

Regarding Claim 20, “The method of claim 12” is unclear and indefinite. Claim 12 is directed to an apparatus. Does Applicant mean that “the method of claim 13” as claim 13 is the independent method claim. Please clarify. The examiner interpreted the claim to be “The method of claim 13”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Misener (US Pub 2016/0216284; previously applied), in view of Taylor (US Pub 2003/0066915; previously applied to claims 8 and 9).

	Regarding Claim 1, Misener teaches an apparatus comprising: 
a cartridge configured for removable installation in a blood analyzing instrument ([0065] a new cartridge 200 is utilized for each run, or test, through analyzer 100 (FIGS. 1-3), 
the cartridge comprising: a lysing chamber configured to receive a blood sample (an ultrasonic hemolysis chamber 216), 
the lysing chamber comprising at least one interface surface configured to transmit ultrasonic energy from an ultrasonic transducer of the blood analyzing instrument to the blood sample to lyse the blood sample and thereby produce a lysed blood sample; ([0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration having an increased diameter and depth as compared to the adjacent interconnection portions 215b of main channel 214, although other configurations are also contemplated. As detailed below, a ultrasonic probe 410 (FIG. 7) of fixture block 132 of internal assembly 130 (FIG. 6) is configured to contact flexible membrane 230 adjacent ultrasonic hemolysis chamber 216 and apply ultrasonic energy to flexible membrane 230, which serves as a sonic coupler to transmit the vibration imparted to flexible membrane 230 from ultrasonic probe 410 (FIG. 7) to the sample, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed.); and 

[0069] Referring additionally to FIG. 4B, oximetry chamber 218 is disposed between ultrasonic hemolysis chamber 216 and reservoir 220 and is connected thereto via respective interconnection portions 215b of main channel 214.).  
	Misener is silent to a wall, the wall comprising a first part and a second part, the first part being thicker than the second part and the first part 
Taylor teaches in the related art of disrupting cells or viruses in a container. [0048] Although a dome-shaped chamber wall is presently preferred, the wall may have alternative shapes, such as a wall that includes stiffening ribs, is flat, or has portions of differing thickness. [0050] FIGS. 6A-6B illustrate another chamber wall 86 for contacting the vibrating surface of a transducer device according to the present invention. As shown in FIG. 6A, one side of the wall 86 has a central portion 88 and a plurality of stiffening ribs 90 extending radially from the central portion 88. The wall also has recesses 92 formed between the ribs 90. As shown in FIG. 6B, the other side of the wall 86 has a flat surface 94. The ribs 90 are advantageous because they increase the natural frequency of the wall 86 (as compared to a flat wall) without causing the wall to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber in the device of Misener, by substituting a wall with ribs, as taught by Taylor, for the membrane whereby the first part is thicker than the second part, without causing the wall to be so stiff that it cannot deflect in response to the vibratory movements of the transducer device, as taught by Taylor in [0050]. 

Regarding Claim 2, Misener teaches the apparatus of claim 1, wherein the lysing chamber comprises a molded disposable plastic material suitable for repeatably receiving ultrasound energy ([0065] The above-noted features of plate 210 may be defined within plate 210 during the injection molding process, or may be otherwise formed. Each of the above-noted features of plate 210 is detailed below. Flexible membrane 230, in embodiments where provided, as shown in FIG. 4B, includes a PET film layer 232 and a pressure-sensitive adhesive layer 234 laminated to one another (although other configurations are also contemplated) that, together, enclose and define a sample flow path through main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and reservoir 220 of plate 210. Pressure-sensitive adhesive layer 234 enables flexible membrane 230 to be adhered to the underside of plate 210 in sealing engagement therewith.).  

Claims 3 and 4, Misener teaches the apparatus of claim 1, [0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration having an increased diameter and depth as compared to the adjacent interconnection portions 215b of main channel 214, although other configurations are also contemplated.  
Misener is silent to wherein a depth dimension of the lysing chamber is sufficiently large to avoid clogging by clots present in the blood sample and the depth dimension is about 0.23 millimeters.  
Regarding the size of the depth, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device to have a depth dimension of the lysing chamber is sufficiently large to avoid clogging by clots present in whole blood and the depth dimension is about 0.23 millimeters in order to allow for a particular sample size (volume) to be lysed in the chamber.

Regarding Claim 5, Misener teaches the apparatus of claim 1, wherein the lysing chamber is aligned with an insertion direction of the cartridge into the blood analyzing 

Regarding Claim 6, Misener teaches the apparatus of claim 1, wherein the cartridge further comprises: a blood inlet port in communication with the lysing chamber; a recess configured for receiving the ultrasonic transducer and for retaining the ultrasonic transducer against the interface surface; and 10lysed blood outlet port between the lysing chamber and the measurement chamber ([0074] Referring again to FIG. 4A, suction port 240 is defined through flexible membrane 230 adjacent reservoir 220 of plate 210. Suction port 240 may further include a hydrophobic membrane covering 242, or other covering or suitable structure, that permits a pump, e.g., syringe pump 1130 (FIG. 10), to apply suction to within main channel 214 of plate 210 to aspirate the sample into main channel 214 and initiate the flow of the sample therethrough, while also and preventing the escape of the sample through suction port 240. By preventing the escape of the sample through suction port 240, hydrophobic membrane covering 242 enables sanitary disposal of cartridge 200 after use. As noted above, sample socket 212 fluidly communicates with linear body portion 215a of main channel 214 and is configured to receive tube 213 that is adapted to connect the sampling device (not shown) to cartridge 200. As such, upon activation of a pump, e.g., syringe pump 1130 (FIG. 10), the sample is aspirated through tube 213 and sample socket 212 and into cartridge 200. More specifically, upon engagement of cartridge 200 within bay 142 of cartridge-receiving portion 140 of analyzer 100 (see FIGS. 1-3), suction port 240 is operably positioned to couple with the 

Regarding Claim 7, Misenser teaches the apparatus of claim 1 and where the ultrasounic energy is transmitted to lyse the whole blood in the circular region (the energy transmitted would be capable of lysing the blood sample in the circular region. [0016] The first jog is configured to inhibit the transmission of energy, e.g., ultrasonic energy, along the sample flow path upstream from the hemolysis chamber.).  
Misener is silent to wherein the lysing chamber has a tear-shaped geometry, the tear-shaped geometry gradually expanding toward a circular region.
Regarding shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the lysing chamber comprises a tear-shaped geometry, the tear-shaped geometry gradually expanding toward a circular region, in order to allow for a particular size device.

Regarding Claims 8 and 9, modified Misener teaches the apparatus of claim 1. 

	Taylor teaches in the related art of disruption of cells.  [0040] For example, if the vibrating surface of the transducer device vibrates at an operating frequency of 40 kHz, then the natural frequency of the wall 46, when the wall is stressed by the preload force, should be in the range of 20 to 60 kHz, more preferably in the range of 30 to 50 kHz, and most preferably in the range of 36 to 44 kHz. [0042] The chamber 40 is preferably sonicated for 10 to 20 seconds at an operating frequency in the range of 20 to 120 kHz. In the exemplary protocol, the chamber is sonicated for 15 seconds at a frequency of 40 kHz. The amplitude of the vibratory motion of the transducer device is preferably in the range of 5 to 60 .mu.m (measured peak to peak). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ultrasonic energy generates energy at a frequency range in the range of 20 to 60 kHz, as taught by Taylor, in the device of modified Misener, in order to allow for an operating frequency above 20kHz (higher ultrasonic frequency) is that cell disruption is rapid and completed in 10 to 20 seconds, as taught by Taylor, [0024].

Regarding Claim 10, Misener teaches the apparatus of 1, wherein the first part comprises a central disk (Misener teaches [0072] Sensors 236 are formed as 2 mm discs via punching and are pressed onto the pressure-sensitive adhesive layer 234 of flexible membrane 230. More specifically, sensors 236 are arranged 

Regarding Claim 11, Misener teaches the apparatus of claim 1, and teaches a cartridge, lysing chamber and ultrasonic transducer ([0078] Turning to FIGS. 4A, 5, and 7, in conjunction with FIG. 1, fixture block 132 additionally includes a hemolysis assembly 400 having an ultrasonic probe 410 coupled to an ultrasonic transducer 420. In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed. Examiner notes there is a structural portion between the lysing chamber and ultrasonic transducer)
Misener teaches the cartridge further comprises a web shaped portion between the lysing chamber and the ultrasonic transducer.  
Regarding the web shaped portion shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the portion between the lysing chamber and the ultrasonic transducer in the device of Misener to be web shaped in order to allow for the energy to adjust the operating frequency that is delivered to the sample in the chamber.

Regarding Claim 12, Misener teaches the apparatus of claim 1, wherein lysing is performable under a continuous flow of the blood sample through the lysing chamber (Examiner notes this claim is directed to an intended use “lysing” which occurs in the claimed device. The device of Misener would be capable of lysing under a continuous flow of the blood sample through the lysing chamber).  

Regarding Claim 13, Misener teaches a method for performing an optical measurement of ultrasonically-lysed blood ([0087] Turning now to FIGS. 1-3 and 10-16B, another embodiment of an internal assembly 1020 configured for use with analyzer 100, and a disposable cartridge 1200 for use therewith to facilitate the detection and/or measurement of a plurality of analytes within a liquid sample, e.g., a blood sample), 
the method comprising:
directing a blood sample to a lysing chamber ([0067] Main channel 214 extends longitudinally along plate 210 and defines a linear body portion 215a and a plurality of b. Linear body portion 215a of main channel 214 is disposed in fluid communication with sample socket 212 while interconnection portions 215b serve to fluidly interconnect linear body portion 215a, ultrasonic hemolysis chamber 216);
applying ultrasonic energy from an ultrasonic transducer to a wall of the lysing chamber ([0065] With reference to FIG. 4A, a cartridge 200 for use with internal assembly 130 (FIG. 6) of analyzer 100 (FIG. 1) is configured as a single-use, disposable component. As such, a new cartridge 200 is utilized for each run, or test, through analyzer 100 (FIGS. 1-3) and, at the completion of testing, is discarded. Cartridge 200 includes a plate 210 and, in some embodiments, a flexible membrane 230 (see also FIG. 4B) adhered to plate 210 in sealing engagement. [0078] Turning to FIGS. 4A, 5, and 7, in conjunction with FIG. 1, fixture block 132 additionally includes a hemolysis assembly 400 having an ultrasonic probe 410 coupled to an ultrasonic transducer 420. In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed.); 
directing the ultrasonically lysed blood out of the lysing chamber to a separate measurement chamber ([0068]  Ultrasonic hemolysis chamber 216 is positioned upstream of oximetry chamber 218 such that the sample is disrupted, mixed, and/or hemolyzed prior to entering oximetry chamber 218. Such has been found to produce 
11performing an optical measurement of the ultrasonically lysed blood in the measurement chamber ([0079] With reference to FIGS. 4A, 4B, 5, and 8, fixture block 132 further includes an oximeter 500 (or other suitable spectrometer) including a fiber 510 that is configured for positioning in alignment with the optical zone defined within oximetry chamber 218 of cartridge 200 in one of the first, second, third, or fourth positions of cartridge 200. Fiber 510 is configured to pass light through the sample flowing through the optical zone defined within oximetry chamber 218, while an associated detector (not explicitly shown) is provided so as to measure the changing absorbance at each wavelength of light, thereby enabling oximetry measurements, e.g., of concentrations of MetHb, O.sub.2Hb, RHb, tHb, COHb, etc. As noted above, the optical zone defines an optimal optical path length of 100 μm to facilitate accurate oximetry measurements.).  
Misener is silent to the wall comprising a first part and a second part, the first part being thicker than the second part, and the first part comprising at least one interface surface, the at least one interface surface being configured for transmitting the ultrasonic energy to the blood sample to lyse the blood sample and thereby produce the ultrasonically-lysed blood.
Taylor teaches in the related art of disrupting cells or viruses in a container. [0048] Although a dome-shaped chamber wall is presently preferred, the wall may have alternative shapes, such as a wall that includes stiffening ribs, is flat, or has portions of differing thickness. [0050] FIGS. 6A-6B illustrate another chamber wall 86 for contacting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber in the device of Misener, by substituting a wall with ribs, as taught by Taylor, for the membrane whereby the first part is thicker than the second part, without causing the wall to be so stiff that it cannot deflect in response to the vibratory movements of the transducer device, as taught by Taylor in [0050]. 

Regarding Claim 14, Misener teaches the method of claim 13, wherein applying the ultrasonic energy is performed during flow of the blood sample through the lysing chamber (In use, when ultrasonic transducer 420 is activated, ultrasonic energy is transmitted along ultrasonic probe 410 and the vibration of such is imparted to flexible membrane 230 to vibrate flexible membrane 230, thereby causing the portion of the sample disposed within ultrasonic hemolysis chamber 216 to be disrupted, mixed, and/or hemolyzed. As detailed below, this configuration of oximetry chamber 218 facilitates oximetry analysis of the sample flowing through the optical zone b so as to collect the sample once it has flowed through the various portions of plate 210, e.g., linear body portion 215a of main channel 214, ultrasonic hemolysis chamber 216, and oximetry chamber 218. Further, as detailed below, reservoir 220 is disposed in communication with suction port 240 defined within flexible membrane 230 so as to permit the application of suction to main channel 214 and the various interconnected portions of plate 210 to aspirate the sample into main channel 214 and enable the sample to flow through linear body portion 215a of main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and into reservoir 220.).

Regarding Claim 15, Misener teaches the method of claim 13, wherein the lysing chamber comprises a molded disposable plastic material suitable for repeatably receiving ultrasound energy ([0065] The above-noted features of plate 210 may be defined within plate 210 during the injection molding process, or may be otherwise formed. Each of the above-noted features of plate 210 is detailed below. Flexible membrane 230, in embodiments where provided, as shown in FIG. 4B, includes a PET film layer 232 and a pressure-sensitive adhesive layer 234 laminated to one another (although other configurations are also contemplated) that, together, enclose and define a sample flow path through main channel 214, ultrasonic hemolysis chamber 216, oximetry chamber 218, and reservoir 220 of plate 210. Pressure-sensitive adhesive 

Regarding Claim 16, Misener teaches the method of claim 13 ([0068] Ultrasonic hemolysis chamber 216 defines a generally disc-shaped configuration having an increased diameter and depth as compared to the adjacent interconnection portions 215b of main channel 214, although other configurations are also contemplated.)  
Misener is silent to wherein a depth dimension of the lysing chamber is sufficiently large to avoid clogging by clots present in whole blood.
Regarding the size of the depth, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device to have a depth dimension of the lysing chamber is sufficiently large to avoid clogging by clots present in whole blood in order to allow for a particular sample size (volume) to be lysed in the chamber.

Regarding Claim 17, modified Misener teaches the method of claim 13. 

	Taylor teaches in the related art of disruption of cells.  [0040] For example, if the vibrating surface of the transducer device vibrates at an operating frequency of 40 kHz, then the natural frequency of the wall 46, when the wall is stressed by the preload force, should be in the range of 20 to 60 kHz, more preferably in the range of 30 to 50 kHz, and most preferably in the range of 36 to 44 kHz. [0042] The chamber 40 is preferably sonicated for 10 to 20 seconds at an operating frequency in the range of 20 to 120 kHz. In the exemplary protocol, the chamber is sonicated for 15 seconds at a frequency of 40 kHz. The amplitude of the vibratory motion of the transducer device is preferably in the range of 5 to 60 .mu.m (measured peak to peak). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ultrasonic energy generates energy at a frequency range in the range of 20 to 60 kHz, as taught by Taylor, in the device of modified Misener, in order to allow for an operating frequency above 20kHz (higher ultrasonic frequency) is that cell disruption is rapid and completed in 10 to 20 seconds, as taught by Taylor, [0024].

Regarding Claim 18, Misener teaches the method of claim 13, wherein the lysing chamber is kinematically aligned with an insertion direction of a cartridge containing the lysing chamber into a blood analyzing instrument (Fig. 4A, note the structures including 

Regarding Claim 19, Misener teaches the method of claim 18, wherein the cartridge comprises: a blood inlet port in communication with the lysing chamber; a recess configured for receiving an ultrasonic transducer and for retaining the ultrasonic transducer against the at least one interface surface; and a lysed blood outlet port between the lysing chamber and the measurement chamber ([0074] Referring again to FIG. 4A, suction port 240 is defined through flexible membrane 230 adjacent reservoir 220 of plate 210. Suction port 240 may further include a hydrophobic membrane covering 242, or other covering or suitable structure, that permits a pump, e.g., syringe pump 1130 (FIG. 10), to apply suction to within main channel 214 of plate 210 to aspirate the sample into main channel 214 and initiate the flow of the sample therethrough, while also and preventing the escape of the sample through suction port 240. By preventing the escape of the sample through suction port 240, hydrophobic membrane covering 242 enables sanitary disposal of cartridge 200 after use. As noted above, sample socket 212 fluidly communicates with linear body portion 215a of main channel 214 and is configured to receive tube 213 that is adapted to connect the sampling device (not shown) to cartridge 200. As such, upon activation of a pump, e.g., syringe pump 1130 (FIG. 10), the sample is aspirated through tube 213 and sample socket 212 and into cartridge 200. More specifically, upon engagement of cartridge 200 within bay 142 of cartridge-receiving portion 140 of analyzer 100 (see FIGS. 1-3), suction port 240 is operably positioned to couple with the 

Regarding Claim 20, Misener teaches the method of claim 12, and where the ultrasound energy is transmitted to lyse the whole blood in the circular region (the energy transmitted would be capable of lysing the whole blood in the circular region. [0016] The first jog is configured to inhibit the transmission of energy, e.g., ultrasonic energy, along the sample flow path upstream from the hemolysis chamber.).  
Misener is silent to wherein the lysing chamber comprises a tear-shaped geometry, the tear-shaped geometry gradually expanding toward a circular region.
Regarding shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the lysing chamber comprises a tear-shaped geometry, the tear-shaped geometry gradually expanding toward a circular region, in order to allow for a particular size device.

Response to Arguments
page 6, filed 1/19/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 

Applicant’s arguments, see pages 6-9, filed 1/19/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Misener (US Pub 2016/0216284), in view of Taylor (US Pub 2003/0066915).

First, Applicant argues on page 7-8 that the prior art of Misener’s membrane 230 does not include a first part and a second part where the first part is thicker than the second part. 
In response, the examiner agrees that the thickness is not disclosed of the wall. The examiner notes that the additional reference of Taylor (previously cited in rejecting dependent claims) teaches different thicknesses in a container for disrupting cells. The examiner further notes that an “ultrasonic transducer”, “a lysed blood sample”, “a blood sample”, “ultrasonic energy”, and “blood analyzing instrument” are directed to intended use as the limitation states “at least one interface surface configured to transmit ultrasonic energy from an ultrasonic transducer of the blood analyzing instrument to the blood sample to lyse the blood sample and thereby produce a lysed blood sample.” The device of Misener is capable of transmitting ultrasonic energy via the ultrasonic transducer to disrupt cells. The prior art of Misener teaches [0078] Turning to FIGS. 4A, 

Second, Applicant argues on page 9 that independent claim 13, although of different scope, is believed to define over the cited portions of the applied art for the same reasons as claim 1. 
In response, the examiner agrees that the thickness is not disclosed of the wall. Previously, a wall was not claimed in claim 13. The examiner notes that the additional reference of Taylor teaches different thicknesses in a container for disrupting cells.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798